Citation Nr: 1529726	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-37 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to the service-connected bilateral knee disability.

3.  Entitlement to service connection for bilateral foot disability.

4.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that during the pendency of this appeal, service connection for bilateral knee patellofemoral pain syndrome, bilateral ankle sprain disorder, and intervertebral disc syndrome was granted in a Decision Review Officer (DRO) decision dated in August 2013.  Thus, these issues are no longer on appeal before the Board.

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the Seattle RO.  A transcript has been incorporated into the record.  

This appeal was processed using VA's Veterans Benefits Management System (VBMS).  Relevant records are also located in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Additional development is necessary prior to further disposition of the claims.

VA has a heightened burden of notification in claims for service connection for PTSD based on in-service personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(3) (2014).  First, VA must inform the claimant that he/she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his or her account of an in-service assault, and suggest potential sources for such evidence.  A claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(3) (2014).  Second, VA must assist the claimant in the submission of alternative sources of evidence, by providing additional time for the claimant to submit such evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the claimant's behalf.  Gallegos, supra.  Such notice was not sent to the Veteran until March 2015.  The Board finds that the Veteran has not been afforded a reasonable amount of time to respond to that notice.

The Veteran contends that she has PTSD as a result of military sexual trauma.  At her April 2015 Travel Board hearing, the Veteran testified that her platoon sergeant sexually assaulted her, and that her commanding officer sexually harassed her.  

In this case, the Veteran has not received a VA examination to determine whether she currently has a psychiatric disorder, including PTSD, which is etiologically related to service.  In light of her contention of a sexual assault in service, and as the Veteran was not sent the appropriate notice letter for claims of PTSD based on in-service personal assault prior to the initial adjudication of her claim in 2008, the Board finds that a VA examination and opinion is necessary.

At her April 2015 Travel Board hearing, the Veteran testified that her bilateral hip disorder was secondary to her service-connected bilateral knee disability.  As noted previously, in August 2013, service connection for bilateral knee disability was granted.  A review of the record shows that there is no VA opinion addressing whether the Veteran currently has bilateral hip disability and, if so, whether it was caused, or aggravated by her service-connected bilateral knee disability.  38 C.F.R. § 3.159(c)(4)(i)(C) (2014) (examination warranted where evidence indicates disability may be associated with another service connected disability).

As to the bilateral foot disability, a January 2013 VA fee basis examination noted several disorders of both feet.  The left foot showed moderate hallux valgus deformity, with very small plantar heel spur present.  The right foot showed mild hallux valgus deformity with small osteophyte of the first metatarsal phalangeal joint.  In the oblique view of the X-ray studies, there was slight cortical irregularity of the distal fifth metatarsal suggesting a very old well-healed fracture with no fracture line evident.  A March 2013 VA examiner concluded that the Veteran's bilateral foot disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran was seen while in service in February 1998 at the Albany Primary Care Clinic for lumbar and right foot pain, at which time it was noted that any movement caused pain.  The examiner noted that at that time the Veteran had no history of previous foot pain or injury and there was no further documentation of foot injury during her service time.  The examiner also noted that the injury was to the right foot, and not to both feet.  The examiner notably did not provide an adequate rationale as to whether the Veteran's current foot disorders were related to the foot injury she was treated for during service in 1998, or whether they are causally related to any incident of service.  The March 2013 VA examiner did not opine as to whether the old fracture of the right foot diagnosed in January 2013 might have occurred in service.  The examiner focused his attention on the fact that the Veteran had no history of prior foot pain or complaints prior to the treatment in service and that she had no documented treatment after the initial treatment in service.  The Board points out that the service treatment records show that in July 1995, the Veteran was seen for a follow-up for her ankle condition, at which time the Veteran complained of pain on the plantar aspect of the left foot.  The Board finds that another examination is warranted.

The January 2013 VA fee basis examiner diagnosed the Veteran with diabetes mellitus, type II.  The Veteran reported the onset of diabetes symptoms in 1997 due to weight issues.  She was noted to have had blood work done that showed she was pre-diabetic, and that she then had gestational diabetes in 1999.  The March 2013 VA examiner opined that the Veteran's current diabetes mellitus, type II was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale given by the examiner was that medical records revealed that in October 1997 the Veteran was seen in the primary care clinic because of concerns about her having diabetes in light of a strong family history of the disease.  The examiner noted that the October 1997 examination was normal, but that in July 1998, the Veteran had a glucose tolerance test which revealed glucose intolerance.  The March 2013 VA examiner opined that there was no documentation of any risk factor during her service time for diabetes, but that she had risk factors for family history.  At her April 2015 Travel Board hearing the Veteran testified that she believed that her gestational diabetes during service may have led to her current diabetes mellitus, type II.  As the March 2013 VA examiner's rationale did not discuss the impact or significance, if any, of the Veteran's July 1998 glucose intolerance findings or the Veteran's gestational diabetes on the development of her current diabetes mellitus, type II, the Board finds that another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing her that she may submit alternative forms of evidence, other than service records, to corroborate her account of an in-service assault, and suggesting potential sources for such evidence. The letter should also notify her that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under § 3.304(f)(4).  The Veteran should be afforded an appropriate opportunity to respond.

2.  Schedule a VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), including PTSD.  The examiner should review this Remand, as well as the claims file.  Consideration of such should be reflected in the completed examination report or in an addendum.  A thorough rationale should accompany any opinion reached.

a) After reviewing the evidence of record, including as summarized by this remand, and interviewing the Veteran, the examiner should offer an opinion as to whether the evidence indicates that the claimed in-service personal assault occurred. 

b) If the examiner concludes that the Veteran has PTSD, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO, or in the examiner's opinion the case of the alleged personal assault) was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and any in-service stressor(s) on which the PTSD diagnosis is based.  In offering these assessments, the examiner must acknowledge and comment on the lay evidence.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

c) If the examiner concludes that the Veteran suffers from a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that such psychiatric disorder is related to the Veteran's active duty, to include the reported sexual assault. 

The examiner should take into account other stressors reported by the Veteran through the years.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state, but more importantly, explain why an opinion cannot be provided.

3.  Ask the Veteran to provide names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated her for the claimed disabilities of the hips, feet, and diabetes mellitus, type II.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured, and associate them with the claims file.

4.  Following the receipt of any records requested above, schedule the Veteran for a VA examination to determine the etiology of any bilateral hip disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file must be available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any right and/or left hip disorder identified occurred in service, or was caused or aggravated by the Veteran's service connected bilateral knee disability or lumbar disability.  The examiner must provide a rationale for each opinion.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state, but more importantly, explain why an opinion cannot be provided.

5.  Schedule the Veteran for a VA examination to determine the etiology of any bilateral foot disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file must be available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

With respect to each right and/or left foot disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such foot disorder occurred in service, or was caused or aggravated by the Veteran's service connected bilateral knee disability or lumbar disability.  The examiner's opinion should specifically address the Veteran's treatment for foot pain while in service and the January 2013 VA fee basis diagnosis of an old right foot fracture, and whether these findings are causally related to the Veteran's current bilateral foot disorders.  The examiner must provide a rationale for each opinion.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state, but more importantly, explain why an opinion cannot be provided.

6.  Schedule the Veteran for a VA examination to determine the etiology of her diabetes mellitus, type II.  All indicated tests and studies should be performed, and all findings should be reported in detail.  The claims file must be available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type II, had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner's opinion should specifically address the Veteran's July 1998 in-service test which revealed glucose intolerance and the Veteran's statement that she believed her current diabetes mellitus is related to her gestational diabetes she had in service.  The examiner must provide a rationale for each opinion.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state, but more importantly, explain why an opinion cannot be provided.

7.  Upon completion of the above, review the claims file to ensure the requested development has been completed.  If the examiners do not provide adequate opinions, the file must be returned for corrective action.

8.  Thereafter, readjudicate the claims on appeal in light of the additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, provide her and her representative with a supplemental statement of the case, and afford them the opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law. The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




